Citation Nr: 0422735	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  96-08 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits in accordance with 38 U.S.C.A. 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from September 1950 
to May 1952, and from August 1956 to August 1960; he died in 
September 1992.  The appellant is the veteran's surviving 
spouse.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In a February 2001 decision, the Board denied entitlement to 
DIC benefits in accordance with 38 U.S.C.A. 1318.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (CAVC).  In June 2001 Appellee filed a Motion 
for Remand.  In November 2001, the CAVC denied the Motion for 
Remand but vacated the Board's decision.  The CAVC remanded 
the case to the Board for readjudication.  

In April 2002, the CAVC recalled the November 2001 judgment 
and ordered the Secretary to transmit the record on appeal.  
In November 2002 Appellant filed a brief in support of 
reversal of the Board's February 2001 decision.  
Alternatively, Appellant argued that the February 2001 
decision should be vacated and remanded.  In January 2003 
Appellant filed a brief in support of reversal of the remand 
of the Board's February 2001 decision rather than reversal of 
the decision.  In January 2004, the CAVC vacated the Board's 
February 2001 decision and remanded the case to the Board for 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, the CAVC has held that section 5103(a) and 
§ 3.159(b), as amended, require VA to inform a claimant of 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information 
and evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide, and (4) a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).    

In the present case the CAVC states that the Board's February 
2001 decision did not present sufficient reasons and bases to 
support its conclusion that VA provided adequate notice of 
the information and evidence necessary to substantiate the 
claim in accordance with 38 U.S.C. § 5103(a), as amended by 
the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The CAVC noted the Secretary's argument that the 
February 2001 Board decision did not enumerate the VCAA's 
pertinent notice requirements.  Accordingly, a remand is 
required.  See Quartuccio, supra.

Accordingly, as ordered by the CAVC, this case is REMANDED to 
the Veterans Benefits Administration (VBA) Appeals Management 
Center (AMC) for the following:  

1.  The VBA AMC should furnish the 
veteran a development letter consistent 
with the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  
Such notice should specifically apprise 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide, and (4) 
a request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.  The 
notification letter should also include 
the appropriate time limitation within 
which to submit any evidence or 
information.  A copy of his notification 
letter must be incorporated into the 
claims file.

2.  The VBA AMC should also ensure that 
any further issue development, if deemed 
necessary, is completed.  Thereafter, the 
VBA AMC should review the claims folder 
to ensure the foregoing requested 
development has been completed.  

3.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue on appeal.   If the benefit 
requested is not granted to appellant's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all applicable criteria pertinent to 
appellant's claim.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  

Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


